Opinion filed June 30, 2011




                                                           In The


    Eleventh Court of Appeals
                                                        __________

                                                No. 11-10-00333-CV
                                                    __________

                             IN THE INTEREST OF J.A.M., A CHILD


                                    On Appeal from the 266th District Court

                                                  Erath County, Texas

                                          Trial Court Cause No. CV30303


                                     MEMORANDUM OPINION
          The trial court terminated appellant’s parental rights to her son, J.A.M. J.A.M.’s father
voluntarily relinquished his rights and is not a party to this appeal. We affirm.1
          On November 25, 2009, less than four months after J.A.M. was born, the Texas
Department of Family and Protective Services filed an “Original Petition for Protection of a
Child, for Conservatorship, and for Termination in Suit Affecting the Parent-Child
Relationship.” The trial court also signed an emergency protection order on that day. The
emergency removal was connected with drug usage by appellant and others who were around the
child.



          1
           The attorney/guardian ad litem for J.A.M. has filed a brief in which he adopts the Department’s brief in its entirety and
asks this court to affirm the judgment of the trial court.
       Pursuant to TEX. FAM. CODE ANN. § 263.401(a) (Vernon 2008), the trial court established
a dismissal date of November 29, 2010, and set a trial date of October 13, 2010.
       Appellant was incarcerated when the trial court conducted a bench trial in this case on
October 13, 2010. Sometime prior to the hearing, appellant filed a “Motion for Extension” in
which she asked the trial court to extend the dismissal date for a period of 180 days as provided
for in Section 263.401(a). She alleged that she anticipated that she would be completing her
incarceration by then, that she could appear and testify at the final hearing about positive changes
she had undergone, and that the extension would also give her time to better comply with the
service plan provided by the Department. There were no affidavits attached to the motion, and
no evidence was ever offered in support of the motion, other than statements made by appellant’s
attorney.
       Appellant has brought two issues on appeal. When we read the argument portion of
appellant’s brief, we take it that in both issues she complains that she was deprived of due
process. First, she claims that she was deprived of due process when the trial court not only
denied her the right to a bench warrant but also denied her motion for extension. Appellant also
makes the claim that she was deprived of her constitutional right to confront witnesses. Next,
she argues, among other things, that she was denied her due process rights when the trial court
denied her motion for extension, thus preventing her from appearing in person and showing the
positive changes that she had made.
       At the outset, we note that this is a civil proceeding and that the constitutional right of
confrontation is applicable to criminal proceedings. See U.S. CONST. amend. VI. Furthermore,
appellant has waived this portion of her complaint for failure to brief the issue as required by
TEX. R. APP. P. 38.1(i).
       Appellant makes the argument that the trial court erred when it did not issue a bench
warrant. While the trial court said that it thought the matter of a bench warrant had been brought
up previously but that it was not going to issue one, the record does not show that appellant
asked the trial court to issue one. Nevertheless, even if she had asked the trial court to issue a
bench warrant, the issue is not briefed as required by Rule 38.1(i) and is waived.
       But, even if the point is not waived, while litigants cannot be denied access to the courts
simply because they are inmates, an inmate does not have an absolute right to appear in person in
every court proceeding. See Hudson v. Palmer, 468 U.S. 517, 523 (1984); see also Zuniga v.

                                                 2
Zuniga, 13 S.W.3d 798, 801 (Tex. App.—San Antonio 1999, no pet.). In a termination suit, an
incarcerated defendant has no absolute right to appear in person at the proceedings. In re Z.L.T.,
124 S.W.3d 163, 165-66 (Tex. 2003).
       When deciding cases involving requests for the issuance of bench warrants, Texas courts
of appeal follow the Seventh Circuit’s decision in Stone v. Morris, 546 F.2d 730, 735-36 (7th
Cir. 1976). There are various factors that trial courts should consider when deciding whether to
grant an inmate’s request for a bench warrant. These factors include the cost and inconvenience
of transporting the prisoner to the courtroom; the security risk the prisoner presents to the court
and public; whether the prisoner’s claims are substantial; whether the matter’s resolution can
reasonably be delayed until the prisoner’s release; whether the prisoner can and will offer
admissible, noncumulative testimony that cannot be effectively presented by deposition,
telephone, or some other means; whether the prisoner’s presence is important in judging his
demeanor and credibility; whether the trial is to the court or a jury; and the prisoner’s probability
of success on the merits. In re Z.L.T., 124 S.W.3d at 165-66.
       If appellant wanted the trial court to issue a bench warrant, then the burden was upon her
to bring forth factual information regarding those factors. In re Z.L.T., 124 S.W.3d at 166.
Appellant’s presentation showed that the state jail in which she resided was less than 100 miles
from the place of trial; that she was a female, non-violent drug offender; and that her claims were
substantial. But, as the trial court stated, based upon statements from appellant’s counsel,
appellant could not be released from her incarceration until March 18, 2011, at the earliest, and,
perhaps, as late as April 18, 2011. Any extension that the trial court might grant could not be
later than May 29, 2011. The trial court reasoned that such a schedule would not allow “her time
to do anything anyway.”
       As far as whether her testimony was such that it could not be presented by some other
means, it is apparent from the record that appellant had what amounted to carte blanche
permission to offer anything she wanted to the trial court and that the trial court would consider
it. When it denied the motion for extension, the trial court announced that it would allow
affidavits and that any position appellant might have would be admitted and considered. The
trial court also said that it would let appellant “put in anything, and . . . you could get whatever
you wanted to from her and I would allow it to be offered into this case and I will consider it.”



                                                 3
       The trial court also noted that it had been in this case since November 25, 2010, when it
signed the emergency protective orders, that appellant had failed to do anything that was
required of her even before she was incarcerated, and that she had not shown in any way that she
would provide a safe place for J.A.M. “[S]he didn’t fail to obey the law, she failed to do
anything that was required” of her. The trial court had heard testimony that, with the exception
of visitation with J.A.M. and attending substance abuse classes, as required not only by the
Department but also by the terms of her probation in connection with a drug-related case,
appellant had failed totally to do anything required of her in the service plan devised by the
Department. The evidence also shows that she tested positive for drugs during this time. There
has been no challenge to the sufficiency of the evidence. Based upon the record before it, if the
trial court impliedly refused to issue a bench warrant for appellant, it did not err when it did.
       We also find no due process error as complained of in appellant’s two issues on appeal.
When a party brings proceedings to terminate parental rights, those proceedings must comport
with procedural due process. In re B.L.D., 113 S.W.3d 340, 351-52 (Tex. 2003). Procedural due
process requires, at a minimum, the right to notice and to be heard at a meaningful time and in a
meaningful manner. Tex. Workers’ Comp. Comm’n v. Patient Advocates of Tex., 136 S.W.3d
643, 658 (Tex. 2004).        Proceedings to terminate parental rights must comply with the
requirements of procedural due process. In re B.L.D., 113 S.W.3d at 351-52. The phrase “due
process” expresses the requirement of fundamental fairness. Id. There are three factors to
consider when we determine what due process is in a particular proceeding: (1) the private
interest affected by the proceeding or official action; (2) the countervailing governmental interest
supporting use of the challenged proceeding; and (3) the risk of an erroneous deprivation of that
interest due to the procedures used. Id.
       The private interest affected by a termination case is a parent’s fundamental liberty
interest in the care, custody, and control of his or her children. Id. The countervailing
governmental interest in this proceeding is to bring these cases to an end so that a child is not left
in limbo. Id. Here, although appellant was not able to be present personally, the trial court in
this case was quite generous in providing a meaningful method whereby appellant could make
her position known to the trial court. We have detailed that method above.
       Basically, the trial court told appellant’s attorney to bring whatever he wanted and the
trial court would consider it as a part of the evidence. In response, trial counsel said that he

                                                  4
recently visited with appellant. Appellant felt contrite. She was on the waiting list for parenting
classes in the state jail facility where she was incarcerated, was taking G.E.D. classes, was
attending church in the state jail facility, was attending Narcotics Anonymous and Alcoholics
Anonymous twice each week, and “expressed a lot of interest in [J.A.M.] and asked a lot of
questions about [J.A.M.’s] well-being.” Appellant’s attorney presented no other evidence and
made no objections to the procedure outlined by the trial court, and no other requests were made
for an alternate way of proceeding. After it heard this presentation and the evidence offered by
the Department, the trial court terminated appellant’s parental rights.
       We hold that, under these circumstances, the trial court offered appellant an opportunity
to be heard at a meaningful time and in a meaningful manner. Id. Therefore, appellant was not
deprived of her right to due process. Appellant’s first and second issues on appeal, as far as they
relate to a deprivation of due process, are overruled.
       In appellant’s second issue on appeal, in addition to her due process argument, she
maintains that the trial court erred when it denied her motion for extension under TEX. FAM.
CODE ANN. § 263.401 (Vernon 2008). She thought that her incarceration would be over within
that time. She maintains that the trial court’s ruling deprived her of the opportunity to attend the
final hearing and to show the trial court positive improvements in her abilities to parent and to
attempt again to comply with the family service plan.
       We have already discussed and overruled the due process aspect of the argument that
appellant presents in her second issue. Now we will discuss whether the trial court’s failure to
grant the motion for extension was an abuse of discretion. We review a trial court’s decision to
grant or deny a motion for extension under Section 263.401(b) for an abuse of discretion. In re
D.M., 244 S.W.3d 397, 416 (Tex. App.—Waco 2007, no pet.). A trial court abuses its discretion
when it acts arbitrarily and unreasonably without reference to any guiding rules or principles.
Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007).
       Section 263.401 provides in relevant part:
               (a) Unless the court has commenced the trial on the merits or granted an
       extension under Subsection (b), on the first Monday after the first anniversary of
       the date the court rendered a temporary order appointing the department as
       temporary managing conservator, the court shall dismiss the suit affecting the
       parent-child relationship filed by the department that requests termination of the
       parent-child relationship or requests that the department be named conservator of
       the child.

                                                 5
                  (b) Unless the court has commenced the trial on the merits, the court may
         not retain the suit on the court’s docket after the time described by Subsection (a)
         unless the court finds that extraordinary circumstances necessitate the child
         remaining in the temporary managing conservatorship of the department and that
         continuing the appointment of the department as temporary managing conservator
         is in the best interest of the child. If the court makes those findings, the court may
         retain the suit on the court’s docket for a period not to exceed 180 days after the
         time described by Subsection (a).

         If the Department seeks an extension under the statute, then it must prove: (1) that
extraordinary circumstances exist that would make it necessary for the child to remain in the
temporary managing conservatorship of the Department and (2) that it would be in the child’s
best interest to remain under the temporary managing conservatorship of the Department. We
find it somewhat curious that, by that same token, if a parent asks for an extension under the
statute, she must also prove (1) that extraordinary circumstances exist that would make it
necessary for the child to remain in the temporary managing conservatorship of the Department
and (2) that it would be in the child’s best interest to remain under the temporary managing
conservatorship of the Department. The statute provides for no other manner in which to obtain
an extension under it. While the question might be an interesting one, we need not decide the
effect of a parent proving, at the hearing on the motion for extension, that the Department is, at
least at the time of the hearing, the proper temporary managing conservator. Here, that issue is
not before us. The trial court did not make those findings. Unless the trial court does make
those findings, it cannot grant an extension under the terms of the statute. And, even if the
movant makes the appropriate proof, and if the trial court does make those findings, the statute
contains permissive language. The statute provides: “If the court makes those findings, the
court may retain the suit on the court’s docket for a period not to exceed 180 days after the time
described by Subsection (a)” (emphasis added). We note that, when the term “may” is used in a
statute, it indicates a discretionary, not mandatory duty. TEX. GOV’T CODE ANN. § 311.016
(Vernon 2005); Hardy v. Marsh, 170 S.W.3d 865, 870-71 (Tex. App.—Texarkana 2005, no
pet.).   Given the trial court’s apparent awareness of appellant’s prior history and prior failed
experiences with the Department, appellant’s probable release date from state jail, and the trial
court’s agreement to allow appellant’s attorney to present whatever appellant wanted to present,
in whatever form, to the trial court, we cannot say that appellant has shown that the trial court

                                                   6
abused its discretion when it denied the motion for extension. We overrule Issues One and Two
in their entirety.
         We affirm the judgment of the trial court.




                                                                                  JIM R. WRIGHT
                                                                                  CHIEF JUSTICE


June 30, 2011
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  7